NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


R.J. REYNOLDS TOBACCO COMPANY,              )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D16-4024
                                            )
MARLENE NALLY, as personal                  )
representative of the Estate of Joseph      )
Nally, Sr., deceased,                       )
                                            )
             Appellee.                      )
                                            )

Opinion filed September 28, 2018.

Appeal from the Circuit Court for Polk
County; John M. Radabaugh, Judge.

Marie Attaway Borland and Troy A.
Fuhrman of Hill Ward Henderson, Tampa;
Charles R.A. Morse of Jones Day, New
York; and Michael A. Carvin of Jones Day,
Washington, District of Columbia, for
Appellant.

George A. Vaka and Richard N. Asfar
of Vaka Law Group, Tampa, and Brent
Bigger of Knopf Bigger, Tampa, and
C. Todd Alley, James D. Clark, and
Don Greiwe of Alley Clark Greiwe,
Tampa, for Appellee.


PER CURIAM.

             Affirmed.
SLEET, LUCAS, and SALARIO, JJ., Concur.




                                    -2-